Case: 2:20-cv-01555-SDM-CMV Doc #: 37 Filed: 08/28/20 Page: 1 of 9 PAGEID #: 458




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TYLER BECHTEL,

        Plaintiff,                            :       Case No. 2:20-cv-1555

       -vs-                                           Judge Sarah D. Morrison
                                                      Magistrate Judge Chelsey M. Vascura
NEUTRON HOLDINGS, INC., et al.,
                                              :
       Defendants.

                                    OPINION AND ORDER

       This matter comes before the Court on Defendant Neutron Holdings, Inc.’s Objection

(ECF No. 26) to the Magistrate Judge’ Order (ECF No. 22) granting Plaintiff Tyler Bechtel’s

Motion for Leave to File an Amended Complaint (ECF No. 21), Plaintiff’s Response in

Opposition (ECF No. 29), and Defendant’s Reply (ECF No. 36). The Court finds that oral

argument would not aid the decisional process. See Local Rule 7.1(b)(2). For the reasons that

follow, the Court OVERRULES Defendant’s Objection and ADOPTS in part the Magistrate

Judge’s Order.

I.     BACKGROUND

       Plaintiff Tyler Bechtel, a resident of Ohio, alleges that he was injured on June 22, 2019,

when an electric scooter he was riding suffered a structural failure, causing the scooter to break

into two pieces. (Compl., ¶¶ 7, 31–40, ECF No. 2.) The incident occurred in Columbus, Ohio.

(Id. ¶ 34.) According to the Complaint, the scooter was owned, manufactured, and supplied by

Defendant Neutron Holdings, Inc. dba Lime (“Lime”), a Delaware corporation with its principal

place of business in California. (Notice, ¶ 11, ECF No. 1.) The John Doe Defendants named in

the Complaint are the “juicers” who picked up the alleged defective Lime scooter on June 21,

                                                  1
Case: 2:20-cv-01555-SDM-CMV Doc #: 37 Filed: 08/28/20 Page: 2 of 9 PAGEID #: 459




2019 in order to re-charge it and return it to the street for consumer use on June 22. (Compl., ¶

11.) Plaintiff claims that the John Doe Defendants were also tasked with inspecting the scooters,

and keeping damaged scooters off the streets, which they failed to do in this instance. (Id. ¶¶ 13–

14.) According to the Complaint, the John Doe Defendants are “employee(s) and/or servant(s)

and/or agents and/or contractors” of Lime. (Id. ¶ 1.)

       On February 21, 2020, Plaintiff filed a Complaint in the Franklin County Court of

Common Pleas, Case No. 20CV001455, alleging claims for negligence, gross negligence,

negligent hiring, and product liability. (ECF No. 2.) In naming the John Doe Defendants,

Plaintiff noted that the “current identity(ies) and address(es) is/are unknown, but . . . are

reasonably expected to be in Franklin County, Ohio.” (Id. ¶ 1.) Shortly thereafter, Lime removed

the case to this Court pursuant to 28 U.S.C. §§ 1332, 1441. (ECF No. 1.) On April 17, Lime filed

an Answer (ECF No. 14) and a Motion to Compel Arbitration (ECF No. 13), denying Plaintiff’s

allegations and maintaining that the dispute must be arbitrated pursuant to Lime’s User

Agreement.

       Following a preliminary pretrial conference on April 20, the Magistrate Judge gave

Plaintiff until July 27, 2020 to substitute the real names and effect service on the John Doe

Defendants. (ECF No. 15.) The Magistrate Judge also stayed discovery—with the exception of

discovery related to identifying the John Doe Defendants—and briefing on Plaintiff’s Motion to

Compel Arbitration until the Court could determine whether substitution for the John Doe

Defendants destroyed diversity jurisdiction. (Id.) On July 15, Plaintiff filed a Motion for Leave

to File an Amended Complaint to substitute the names and identifying information of the original

John Doe Defendants as Francis Soto and Michael Smith, both Ohio residents with Columbus

addresses. (ECF No. 21.) Absent that substitution, the original and amended complaints are



                                                  2
Case: 2:20-cv-01555-SDM-CMV Doc #: 37 Filed: 08/28/20 Page: 3 of 9 PAGEID #: 460




identical. The Magistrate Judge granted Plaintiff’s Motion, finding it timely pursuant to her

previous Order. (ECF No. 22.) The Magistrate Judge then ordered the parties to show cause why

the action should not be remanded to state court for lack of subject matter jurisdiction. (Id.)

       On July 30, Lime filed an Objection to the Magistrate Judge’s Order. (ECF No. 26.) Lime

argues that the Magistrate Judge erred in granting Plaintiff’s Motion for three reasons: (1) she

was required to issue a report and recommendation not a dispositive order on Plaintiff’s Motion;

(2) she failed to allow Defendant time to respond to Plaintiff’s Motion before issuing her Order;

and (3) she failed to analyze Plaintiff’s request under the appropriate statutory authority. Plaintiff

filed his Response in Opposition (ECF No. 29) on August 13, and Lime filed a Reply on August

27 (ECF No. 36).

II.    STANDARD OF REVIEW

       Plaintiff argues that this Court should vacate the Magistrate Judge’s Order (ECF No. 22)

and direct her to consider Lime’s written Opposition to Plaintiff’s Motion and issue a report and

recommendation. The Court declines this invitation. For the purpose of judicial efficiency, the

Court will instead construe the Magistrate Judge’s July 16 Order as a report and recommendation

and review the ruling de novo. See Wiggins v. Kimberly-Clark Corp., No. 3:12-CV-115-PLR-

CCS, 2015 WL 461625, at *4 (E.D. Tenn. Feb. 3, 2015) (construing the magistrate judge’s

memorandum and order granting the plaintiff’s motion to amend as a report and recommendation

and reviewing de novo where the addition of new parties would destroy diversity).

       When a party objects within the allotted time to a report and recommendation, the Court

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.




                                                  3
Case: 2:20-cv-01555-SDM-CMV Doc #: 37 Filed: 08/28/20 Page: 4 of 9 PAGEID #: 461




72(b). Upon review, the Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

III.   ANALYSIS

       As a general rule, diversity is determined at the time a lawsuit is filed. Curry v. U.S. Bulk

Transport, Inc., 462 F.3d 536, 540 (6th Cir. 2006). However, the Sixth Circuit counsels that “in a

situation such as this where an amended complaint is filed to include the identity of [] previous

unidentified defendant[s], diversity must be determined at the time of the filing of the amended

complaint.” Id.

       While Fed. R. Civ. P. 15(a) generally governs amendments of complaints, it does not

apply to post-removal amendments that would add a non-diverse defendant, divesting a court of

subject matter jurisdiction. Colletti v. Menard, Inc., No. 14-cv-13538, 2015 WL 404356, at *2

(E.D. Mich. Jan. 29, 2015). Instead, 28 U.S.C. § 1447(e) governs those efforts. Id. Pursuant to §

1447(e), “[i]f after removal the plaintiff seeks to join additional defendants whose joinder would

destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the

action to the State court.” This section also applies to the identification of fictitious defendants

after removal. Curry, 462 F.3d at 541. “The general impetus for applying § 1447(e) is for the

trial court to use its discretion and determine if allowing joinder would be fair and equitable.”

City of Cleveland v. Deutsche Bank Trust Co., 571 F. Supp. 2d 807, 823 (N.D. Ohio 2008)

(internal quotations omitted). In making that assessment, courts consider four factors (the

“Hensgens factors”):

       (1) the extent to which the purpose of the amendment is to defeat federal
       jurisdiction, (2) whether the plaintiff has been dilatory in seeking amendment, (3)
       whether the plaintiff will be significantly injured if amendment is not allowed and
       (4) any other equitable factors.

Collins ex rel Collins v. Nat’l General Ins. Co., No. 10–13344, 2010 WL 4259949, at *2 (E.D.

                                                  4
Case: 2:20-cv-01555-SDM-CMV Doc #: 37 Filed: 08/28/20 Page: 5 of 9 PAGEID #: 462




Mich. Oct. 25, 2010) (citing Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987));

Telecom Decision Makers, Inc. v. Access Integrated Networks, Inc., 654 F’Appx 218, 221 (6th

Cir. 2016).

       The first Hensgens factor holds the most weight. City of Cleveland, 571 F. Supp. 2d at

823. The Court must determine whether “the primary purpose of the proposed joinder is to oust

the case from the federal forum.” J. Lewis Cooper Co. v. Diageo North America, Inc., 370 F.

Supp. 2d 613, 618 (E.D. Mich. 2005). Lime argues that Plaintiff seeks to add Messrs. Soto and

Smith solely to destroy diversity jurisdiction where complete relief can already be obtained

against Lime alone. Lime points to Plaintiff’s representation at the preliminary pretrial

conference that “it was ‘very likely’ that the Doe Defendants were citizens of Ohio” as evidence

of Plaintiff’s singular motive. (ECF No. 15.) The Court disagrees.

       Plaintiff was transparent from the filing of the case in state court that the named John

Does were very likely Ohio residents, and thus substituting the real parties when their identities

were learned would destroy diversity jurisdiction. (Compl., ¶ 1.) Moreover, Plaintiff would have

included the names and addresses of the John Doe Defendants in the original complaint but for

Lime being the only one with that information, hence the limited discovery ordered by the

Magistrate Judge in this case. Lime does not suggest, nor could it reasonably, that Plaintiff

should have known the identifies of the John Doe Defendants at the time he filed the original

complaint. Cf. Kunkel v. CUNA Mut. Ins. Soc., No. 2:11-cv-492, 2011 WL 4948205, at *3 (S.D.

Ohio Oct. 18, 2011) (denying amendment where it was clear the plaintiff knew the defendant’s

identity at the time the original complaint was filed).

       The Court is also not persuaded that a bad faith motive is evidenced by Plaintiff’s

knowledge that the Lime scooter User Agreement requires arbitration between Plaintiff and Lime



                                                  5
Case: 2:20-cv-01555-SDM-CMV Doc #: 37 Filed: 08/28/20 Page: 6 of 9 PAGEID #: 463




only, making Messrs. Soto and Smith nominal defendants. As Plaintiff points out, the Complaint

identifies Messrs. Soto and Smith as “employee(s) and/or servants(s) and/or agents and/or

contractors” of Lime and seeks to hold them liable for negligence through a theory of vicarious

liability and alternatively as independent contractors. (Compl., ¶¶ 1, 46–89, 96–100.) The

available case law suggests that Lime and similar electronic scooter companies generally

consider those in Messrs. Soto and Smith’s positions to be independent contractors. See Labowitz

v. Bird Rides, Inc. No. CV 18-9329-MWF, 2020 WL 2334116, at *4 (C.D. Cal. Mar. 31, 2020)

(“The Electric Vehicle Defendants engage independent contractors to locate Electronic Vehicles

with depleted batteries or other maintenance needs, who can then recharge the batteries or

otherwise fix the vehicles . . . .”); Olabi v. Neutron Holdings, Inc., 264 Cal. Rptr. 3d 585, 587

(Cal. Ct. App. 2020) (noting that those who collect and deploy Lime scooters are classified as

independent contractors).

       Additionally, Lime’s continued reliance on the analysis in Lawson v. Lowe’s Home Ctrs.,

LLC, No. 5:13-374-KKC, 2015 WL 65117 (E.D. Ky. Jan. 5, 2015) is misplaced. In Lawson, the

plaintiff sought to amend the complaint to substitute for “Unknown Defendant” four non-diverse

Lowe’s employees that she sought to hold accountable for an injury caused while shopping at

Lowe’s. Id. at *4. The court found the fact that the plaintiff had twice filed a motion to remand

simultaneously with an amended complaint suggested that her purpose was to defeat federal

jurisdiction. Id. Nevertheless, the court also acknowledged that because the plaintiff’s original

complaint included an “Unknown Defendant” and she learned the identities of the employees

through discovery, “courts have found similar circumstances compelling in permitting joinder.”

Id; see Glover v. Kia Motors America, Inc., No. 2:17-cv-2825, 2018 WL 1976033, at *5 (W.D.

Tenn. Apr. 25, 2018) (explaining that the first factor generally favors amendment where the



                                                 6
Case: 2:20-cv-01555-SDM-CMV Doc #: 37 Filed: 08/28/20 Page: 7 of 9 PAGEID #: 464




plaintiff names John Doe defendants and then seeks to amend the complaint to correctly name

the defendants when discovery reveals their identities). Lime cites to no other district court cases

in the Sixth Circuit where a court has denied a plaintiff’s motion to amend with facts similar to

the instant case. See, e.g., Tolley v. Menard, Inc., No. 3:17-cv-157, 2018 WL 334382, at *2 (S.D.

Ohio Jan. 8, 2018) (finding the first factor favored amendment where the original complaint

named the new defendant as a John Doe and contained identical allegations regarding his

involvement in the incident that caused the plaintiff’s injury, therefore “intend[ing] to bring a

claim against [the newly identified defendant] from the outset of th[e] case”). To the extent

Lawson is at all persuasive, this case is distinguishable. The first factor heavily weighs in favor

of allowing the amendment.

       The second factor also weighs in Plaintiff’s favor; he has not been dilatory in seeking

amendment. Rather, Plaintiff sought leave to amend the complaint in order to identify the John

Doe Defendants named in the original complaint approximately three months after the Complaint

was filed and well before the Magistrate Judge’s extended deadline. 1 Lime concedes this factor.

       As to the third Hensgens factor, Lime argues that Plaintiff will not be significantly

injured if the amendment is denied because he has alleged vicarious theories of liability as to

Messrs. Smith and Soto and ultimately seeks to hold Lime responsible for any alleged

negligence. The Court has already discussed the flaw in this argument. Unlike other cases,

including the laundry list cited by Lime (Obj., 15, ECF No. 26), where there is a clear employer-

employee relationship, or the corporate defendant has conceded liability for the acts or omissions

of the individual defendants, there is still a legitimate question regarding whether Messrs. Soto



       1
         Although Plaintiff filed its Motion for Leave to file an Amended Complaint by the
Magistrate Judge’s original July 27 deadline, he had previously moved and was granted an
extension of such deadline until August 27. (See ECF Nos. 19, 20.)
                                                  7
Case: 2:20-cv-01555-SDM-CMV Doc #: 37 Filed: 08/28/20 Page: 8 of 9 PAGEID #: 465




and Smith can be held independently liable from Lime in this case. If Messrs. Soto and Smith are

found to be independent contractors, Plaintiff is not afforded complete relief without the addition

of these Defendants.

       Plaintiff also raises the prejudice of not being able to litigate against all Defendants at

once in the same forum if his Motion is denied. However, this argument is undercut by the

likelihood of Plaintiff having to resolve his dispute in two forums regardless of this Court’s

decision—one in state or federal court and one in arbitration. The Sixth Circuit recognizes that

piecemeal litigation of this nature “is a necessary and inevitable consequence of the [Federal

Arbitration Act’s] policy that strongly favors arbitration.” PaineWebber, Inc. v. Cohen, 276 F.3d

197, 202 (6th Cir. 2001). Despite this inevitable outcome, the third factor still favors allowing

the amendment.

       The fourth and final factor is a catch-all that instructs courts to consider any other

equitable factors it deems relevant to the analysis. Lime argues that the Court should consider

that it has a substantial interest in proceeding in a federal forum and in particular where there is

an enforceable arbitration agreement under the FAA at issue.

       According to Lime, remand would unfairly subject Lime, a non-citizen of Ohio, to a

lawsuit against an Ohio resident in an Ohio state court. The Court recognizes that a diverse

defendant generally has a cognizable interest in selecting a federal forum. J Lewis Cooper, 370

F. Supp. 2d at 618. However, this “home-court advantage” argument is negated in part by the

fact that Lime’s co-defendants here are also Ohio residents. Lime’s federal forum interest is also

counterbalanced at least to some degree by Plaintiff’s right to “fashion [his] lawsuit, select [his]

causes of action, and advance theories against the parties of [his] choosing.” Id. With regards to

Lime’s argument that the state court will have “far less incentive to properly enforce the [FAA]”



                                                  8
Case: 2:20-cv-01555-SDM-CMV Doc #: 37 Filed: 08/28/20 Page: 9 of 9 PAGEID #: 466




the undersigned has full confidence in the state court’s ability to apply a valid arbitration

agreement and follow the law. (Obj., 17.) The fourth Hensgens factor is neutral.

       The Court finds that the factors guiding its discretion under 28 U.S.C. § 1447(e) favor

granting Plaintiff’s Motion for Leave to File an Amended Complaint to substitute Francis Soto

and Michael Smith for the John Doe Defendants in this action. Because adding these Defendants

will defeat the Court’s jurisdiction, the matter must be remanded to state court.

IV.    CONCLUSION

       For the reasons stated herein, the Court OVERRULES Lime’s Objection (ECF No. 26)

and ADOPTS the Magistrate Judge’s recommendation (ECF No. 22) granting Plaintiff’s Motion

for Leave to file an Amended Complaint (ECF No. 21). The Amended Complaint (ECF No. 23)

is deemed filed on the date of this Opinion and Order. The Court VACATES the Magistrate

Judge’s recommendation (ECF No. 22) requiring the parties to show cause why this case should

not be remanded to state court. The case is REMANDED to the Franklin County Court of

Common Pleas. The Clerk is DIRECTED to TERMINATE this case from the docket records

of the United States District Court for the Southern District of Ohio, Eastern Division.

       IT IS SO ORDERED.



                                                       /s/ Sarah D. Morrison
                                                       SARAH D. MORRISON
                                                       UNITED STATES DISTRICT JUDGE




                                                  9
